Citation Nr: 0218752	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  99-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
status-post, fracture right distal third proximal phalanx, 
right fourth finger (ring finger).

2.  Entitlement to an increased rating for a thyroid 
condition, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active service from September 27, 1990 to 
September 26, 1994; he had 3 months and 12 days of active 
service prior to September 27, 1990.

This matter comes before the Board on appeal from a 
December 1999 rating decision that continued a 10 percent 
rating for the veteran's thyroid condition and a 
noncompensable rating for the veteran's fractured right 
fourth finger.  By an August 2002 decision, the Board 
denied increased ratings for degenerative changes of the 
veteran's right and left ankles.  


FINDINGS OF FACT

1.  The veteran's right ring finger disability is 
manifested by swelling and intermittent locking of the 
proximal interphalangeal joint; he does not generally 
experience limitation of motion.

2.  The veteran's thyroid condition is manifested by 
fatigability, continuous medication required for control, 
bowel movements every few days, cold intolerance, muscular 
weakness, and weight gain.  He does not experience mental 
disturbance, cardiovascular involvement, bradycardia, or 
sleepiness.


CONCLUSIONS OF LAW

1.  A compensable rating for a fractured right ring finger 
is not warranted.  38 C.F.R. § 4.71a (Diagnostic Code 
5227) (2002); 67 Fed. Reg. 48,784 (2002) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5227)).

2.  A 30 percent rating for a thyroid condition is 
warranted.  38 C.F.R. § 4.119 (Diagnostic Code 7903) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of 
earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern 
because such evidence provides the most accurate picture 
of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Right Ring Finger

In the veteran's case, the pertinent evidence of record 
includes a July 1998 VA examination report.  The veteran 
reported that he was right handed and that he had 
fractured his right ring finger in 1993.  He reported that 
the proximal interphalangeal joint of the right ring 
finger locked in an extended position approximately once 
per week for several minutes.  He stated that he had to 
bend the right ring finger with his other hand in order to 
be able to move its joint.  The veteran also complained of 
swelling in the proximal interphalangeal joint of the 
right ring finger.  He was not sure what precipitated the 
swelling and locking problems.  During his episodes of 
swelling and locking, the veteran had difficulty writing 
for about an hour.  The veteran reported that he was 
slower at sorting mail at his job when his right hand was 
affected.  Upon physical examination, no anatomical 
defects of the right ring finger were noted.  The veteran 
had complete range of motion of the joints in the right 
ring finger.  He could touch the tips of his fingers to 
the thumb.  The grasp of the right hand was weak when 
compared to the left.  X-rays revealed no remarkable 
degenerative or inflammatory changes in the right hand.  
The veteran was diagnosed with a status-post fracture of 
the right ring finger, proximal phalanx.  

The veteran was afforded a VA examination in November 
1999.  The veteran reported that he had previously 
fractured the proximal interphalangeal joint of his right 
ring finger.  Upon physical examination, the right ring 
finger was swollen, and the veteran experienced pain 
intermittently in the joint.  The range of motion of the 
right ring finger was normal.  X-rays of the right hand 
revealed no evidence of acute fracture, dislocation, or 
radiopaque foreign bodies.  There were minimal 
degenerative changes involving the radiocarpal joint.  No 
intrinsic bony abnormalities were seen.  The veteran was 
diagnosed with a status-post fracture of the right ring 
finger at the proximal interphalangeal joint.

Also of record is a May 2002 VA examination report.  The 
veteran reported having had problems with his right fourth 
finger over the distal aspect of the proximal phalanx.  He 
reported that he had daily flare-ups which were often 
caused by cold weather.  The veteran reported that 
sometimes his right finger locked, and that he had to 
bend, pop, and use warmth on it to move it.  He reported 
that he had had difficulty performing his postal duties 
because his right ring finger made it difficult for him to 
hold mail.  Upon physical examination, some bony deformity 
was noted over the middle interphalangeal joint of the 
right fourth finger as this joint was somewhat larger than 
the opposite finger.  The veteran's grasp was equal 
bilaterally, and he was able to oppose the tip of the 
finger to the palmar surface of the hand without 
difficulty.  He had good muscle strength in all of the 
fingers of the right hand.  No other defects were noted.  
X-rays of the right hand were normal.  The veteran was 
diagnosed with an old fracture of the right fourth finger 
with occasional episodes of tendonitis.  

The veteran's right ring finger disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  The Board 
notes that by regulatory amendment effective August 26, 
2002, substantive changes were made to the schedular 
criteria for evaluating ankylosis of the digits of the 
hands.  See 67 Fed. Reg. 48,784 (2002) (to be codified at 
38 C.F.R. § 4.71a)).  Because this change took effect 
during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected right ring 
finger.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when there has been a change 
in an applicable statute or regulation after a claim has 
been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation 
which is most favorable to the claimant, unless Congress 
has expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  (The statutory 
changes established in August 2002 may only be applied 
from that date forward.  38 U.S.C.A. § 5110(g) (West 
1991); VAOPGCPREC 3-2000.)  The Board notes that the 
veteran was provided with notice of the change in the 
rating criteria in a November 2002 letter, and was given 
the opportunity to provide additional evidence or argument 
on the issue on appeal.  The veteran indicated later that 
same month that he had no further evidence or argument to 
present on this issue.  Accordingly, there is no prejudice 
to the veteran in the Board's adjudication of the claim 
under both sets of rating criteria.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Under the old rating criteria for Diagnostic Code 5227, 
ankylosis of the fourth finger is noncompensably disabling 
unless it is extremely unfavorable.  In the case of 
extremely unfavorable ankylosis, a fourth finger 
disability will be rated as amputation under Diagnostic 
Codes 5152 through 5156.  38 C.F.R. § 4.71a (Diagnostic 
Code 5227) (2002).  Diagnostic Code 5155 provides the 
rating criteria for an amputation of the ring finger.  
Under Diagnostic Code 5155, amputation of the major ring 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent disability rating.  Amputation of the major ring 
finger with metacarpal resection (more than one-half the 
bone lost) warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a (Diagnostic Code 5155) (2002).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules are observed:  (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extension or in extreme flexion, will 
be rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, 
even though each is individually in favorable position, 
will be rated as unfavorable ankylosis; (3) with only one 
joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits. 38 C.F.R. § 
4.71a (2002).

Under the rating criteria effective August 26, 2002, any 
limitation of motion of the ring finger is not considered 
compensably disabling.  Diagnostic Code 5227 also provides 
that consideration should be given as to whether an 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting 
limitation of motion of the other digits or interference 
with the overall function of the hand.  67 Fed. Reg. 
48,784 (2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5227)).  

According to the revised criteria for ankylosis or 
limitation of single digits of the hand, for the ring 
finger, 0 degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb abducted and rotated 
so that the thumb pad faces the finger pads.  Only joints 
in these positions are considered to be in favorable 
position.  For the ring finger, the metacarpophalangeal 
joint has a range of 0 to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of 0 to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of 0 to 70 or 80 degrees 
of flexion.  When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in 
the rating schedule, the evaluation level assigned will be 
that which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or 
limitation of motion), assigning the higher level of 
evaluation when the level of disability is equally 
balanced between one level and the next higher level.  For 
purposes of evaluating the ankylosis of the ring finger, 
if both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, then it is to be evaluated as 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  If both the 
metacarpophalangeal and proximal interphalangeal joint of 
a digit are ankylosed, then it is to be evaluated as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.  If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed and there is a gap of more than two inches 
between the fingertips and the proximal transverse crease 
of the palm, with the fingers flexed to the extent 
possible, then it is to be evaluated as unfavorable 
ankylosis.  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed and there is a gap of 
two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to 
the extent possible, then it is to be evaluated as 
favorable ankylosis.  67 Fed. Reg. 48,784 (2002).

The Board finds that the veteran's symptomatology 
associated with his right ring finger most closely 
approximates a noncompensable disability rating under 
Diagnostic Code 5277 under either the old or the new 
rating criteria.  38 C.F.R. § 4.71a (Diagnostic Code 5277) 
(2002); 67 Fed. Reg. 48,784 (2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5277)).

The veteran's disability does not warrant a compensable 
rating under the old criteria.  As indicated above, 
ankylosis of the right ring finger is noncompensable 
unless extremely unfavorable ankylosis is shown.  The 
medical evidence of record suggests that the veteran has 
no worse than favorable ankylosis at times of locking, and 
generally has normal range of motion of the right ring 
finger.  The medical evidence of record suggests only that 
the veteran only has ankylosis of the proximal 
interphalangeal joint, not of the metacarpophalangeal 
joint.  Therefore, the veteran's ankylosis cannot be rated 
as amputation or as unfavorable ankylosis.  Likewise, the 
medical evidence of record does not establish that the 
veteran has unfavorable ankylosis tantamount to an 
amputation of the ring finger.  Additionally, while the 
veteran appears to have ankylosis with only his proximal 
interphalangeal joint, the medical evidence of record 
indicates that motion was possible to the palmar surface 
of the hand without difficulty.  As such, the veteran's 
disability does not warrant a compensable rating under the 
old rating criteria.  38 C.F.R. § 4.71a (Diagnostic Code 
5227) (2002).  

Likewise, the veteran's disability rating does not warrant 
a compensable rating under the new rating criteria.  The 
record does not suggest that any other finger is affected 
by the right ring finger.  As indicated above, it appears 
that only the right ring proximal interphalangeal joint 
becomes ankylosed, not the right ring metacarpophalangeal 
joint.  Therefore, the veteran's ankylosis cannot be 
evaluated as an amputation without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  
Likewise, the veteran's right ring finger cannot be 
evaluated as unfavorable ankylosis.  Therefore, although 
the veteran complained of swelling and locking, sometimes 
on a daily basis, the medical evidence of record does not 
indicate that the veteran's right ring finger disability 
is tantamount to unfavorable ankylosis or amputation of 
the right ring finger.  As such, a compensable disability 
rating under the new rating criteria for Diagnostic Code 
5227 is not warranted.  67 Fed. Reg. 48,784 (2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Code 5227)).  

With regards to any limitation of motion of the right ring 
finger, although only the right ring proximal 
interphalangeal joint appears to be at times ankylosed, 
there does not appear to be a gap of more than two inches 
between the fingertips and the proximal transverse crease 
of the palm.  In fact, the veteran was found to have a 
normal range of motion in the right ring finger, and could 
touch his palm with his right ring finger.  Furthermore, 
even if the veteran does experience a limitation of motion 
of the right ring finger, a noncompensable disability 
rating under Diagnostic Codes 5227 and 5230 is the maximum 
award allowable for limitation of motion of the ring 
finger.  67 Fed. Reg. 48,784 (2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5227, 5230)).

The Board has also considered whether an additional 
evaluation is warranted for resulting limitation of motion 
of the other digits of the right hand under the new rating 
criteria.  However, as indicated above, the medical 
evidence consistently indicates that the veteran has a 
normal range of motion of the right ring finger; it does 
not indicate that he has limitation of motion of the right 
hand or that his right ring finger interferes with the 
overall function of the hand such that a compensable 
rating is warranted.  As such, an additional evaluation 
for resulting limitation of motion of the other digits of 
the right hand is not warranted.  67 Fed. Reg. 48,784 
(2002) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5227)).

The Court has held that, when evaluating joints on the 
basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a 
period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995) ; 
38 C.F.R. §§ 4.40, 4.45 (2002). The Court has indicated 
that these determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra. 

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has considered the 
veteran's right ring finger symptomatology, and functional 
losses caused thereby.  In the veteran's case, although 
the veteran experiences flare-ups in the right ring 
finger, the medical evidence indicates that the pain and 
swelling are intermittent, and only lasts for a relatively 
short period of time.  Such findings lead the Board to 
conclude that any functional debility caused by problems 
such as pain does not equate to limitation of motion that 
is tantamount to a compensable rating.  This is especially 
so where, as here, the schedule calls for a noncompensable 
rating unless there is extremely unfavorable ankylosis.  
Therefore, a higher rating is not warranted.  DeLuca, 
supra.  

Thyroid

With regards to the veteran's claim for an increased 
rating for his thyroid condition, the pertinent medical 
evidence of record includes a November 1994 VA examination 
which indicates that the veteran had undergone a total 
thyroidectomy in 1991.  He weighed 143 pounds, and his 
maximum weight the previous year was 143 pounds.  

The veteran was afforded a VA examination in July 1998.  
His problem was hypothyroidism, which was the result of a 
1991 total thyroidectomy due to a hyperactive thyroid 
gland.  He reported having fatigability three times per 
week.  He reported that he had been treated with 
Phenobarbital for his condition, but he had not taken the 
medicine for several years.  He did not have any 
cardiovascular or neurological symptoms secondary to his 
thyroid condition.  He reported heat intolerance on his 
back.  He had a bowel movement every three days, but was 
not constipated.  He weighted 153.3 pounds.  He had gained 
13.5 pounds in the previous six months.  His thyroid gland 
was absent, and the strength of his muscles was weaker 
than it was prior to his thyroid operation.  He did not 
have a tremor, nor did he have any edema.  He had a fine 
transfer surgical scar in his neck.  He was diagnosed with 
hypothyroidism secondary to a total thyroidectomy for 
treatment of hyperthyroidism.  

The veteran was afforded a VA examination in November 
1999.  He weighed 151 pounds.  He reported having 
fatigability half of the time.  It appeared that he was 
functioning normally mentally.  He did not have a 
neurological or cardiovascular condition related to his 
thyroid condition.  He took Synthroid daily.  He was not 
aware of any problem with speech or swallowing.  He was 
aware of heat intolerance, especially in the lower part of 
his back.  He reported heat sensitivity.  He denied a 
problem with constipation.  He indicated that he had 
gained 10 pounds the previous year.  There was a fine scar 
in the lower anterior neck region.  His pulse was regular.  
He had no visual problem related to his thyroid condition, 
but he was aware of allergy conditions with his eyes.  He 
reported having decreased muscle strength.  He did not 
have a tremor.  A thyroid hormone test was normal.  The 
veteran was diagnosed with a status-post thyroidectomy for 
a hyperactive thyroid in 1991 and hypothyroid condition 
secondary to thyroid surgery.

The veteran was afforded a VA examination in May 2002.  He 
reported that he took Synthroid daily as a thyroid 
replacement.  He complained of having fatigability on a 
daily basis.  He complained of a burning-type sensation in 
his back and frequent nausea.  He complained of cold and 
heat intolerance that occurred three to four times per 
week.  He reported a 30-pound weight gain since 1994.  
Upon examination, there was a four-inch, well-healed scar 
over the neck that was not disfiguring, but was easily 
visible.  No palpable thyromegaly was noted.  The 
veteran's muscle strength was good, and the veteran 
complained of occasional blurriness in both eyes.  The 
examiner noted that no other residuals of thyroid disease 
seemed to be present.  A thyroid stimulating hormone test 
was normal.  The veteran was diagnosed with continuing 
hypothyroidism with thyroid replacement.  

The veteran is presently assigned a 10 percent rating for 
hypothyroidism, pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7903, under which a 10 percent rating is assigned for 
symptoms such as fatigability, or continuous medication 
required for control.  Also, under this diagnostic code, a 
30 percent rating is assigned for fatigability, 
constipation, and mental sluggishness; a 60 percent rating 
is assigned for muscular weakness, mental disturbance, and 
weight gain; and a 100 percent rating is available for 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119 (Diagnostic 
Code 7903) (2002).  

After a thorough review of the evidence and granting the 
veteran the benefit of the doubt, the Board finds that the 
overall symptomatology associated with the veteran's 
disability more closely approximates the criteria for a 30 
percent rating under Diagnostic Code 7903.  38 C.F.R. 
§ 4.119 (Diagnostic Code 7903).  The veteran has 
complained of being fatigued on a daily basis, suggesting 
more significant problems than ordinarily contemplated by 
the 10 percent rating.  Furthermore, although constipation 
and mental sluggishness were not specifically diagnosed, 
the veteran did report that he only had bowel movements 
once every few days.  As such, the Board finds that the 
veteran's symptoms are more closely aligned with the 
criteria for a 30 percent rating than they are for a 10 
percent rating.  38 C.F.R. § 4.7; Diagnostic Code 7903.  

The Board has analyzed whether the veteran would be 
entitled to a rating in excess of 30 percent, and finds 
that he is not.  Although the veteran's muscle strength 
was noted to have decreased at one time, the most recent 
VA examination indicates that the veteran had good muscle 
strength.  While he apparently had gained weight, there is 
no indication that the veteran specifically experienced 
mental disturbance, dementia, a slowing of his thought 
process, or depression.  In fact, it was noted that the 
veteran appeared to be functioning normally. The veteran 
did not have any cardiovascular or neurological symptoms. 
While he reported having cold intolerance, the evidence 
does not indicate that the veteran experienced bradycardia 
or sleepiness.  Therefore, a rating in excess of 30 
percent is not warranted under Diagnostic Code 7903.  
38 C.F.R. § 4.119 (Diagnostic Code 7903).  

The Board has also considered whether the veteran would be 
entitled to a separate rating for the scarring associated 
with his thyroidectomy.  The Board notes that by 
regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria 
for evaluating the skin.  See 67 Fed. Reg. 49,590 (2002).  
As indicated above, where the law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent expressed intent to the contrary.  
See Karnas, supra.  The Board notes that the veteran was 
provided with notice of the change in the rating criteria 
in a November 2002 letter, and was given the opportunity 
to provide additional evidence or argument on the issue on 
appeal.  The veteran indicated later that same month that 
he had no further evidence or argument to present on this 
issue.  There is no prejudice to the veteran in the 
Board's adjudication of the claim under both sets of 
criteria.  Bernard, supra.

Under the rating criteria in effect prior to August 2002, 
Diagnostic Code 7800 provided a 0 percent rating for 
slight disfiguring scars of the head, face and neck; a 10 
percent rating for moderate disfiguring scars of the head, 
face and neck; a 30 percent rating for severe disfiguring 
scars of the head, face and neck, especially if producing 
marked and unsightly deformity of the eyelids, lips, or 
auricles; and a 50 percent rating for complete or 
exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7800) (2002).  

A note following Diagnostic Code 7800 provided where, in 
addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  38 C.F.R. § 4.118 (Diagnostic Code 
7800) (2002).

Under the former criteria of Diagnostic Code 7803, scars, 
superficial, poorly nourished, with repeated ulceration 
warrant a 10 percent disability rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002).  Under Diagnostic Code 
7804, scars, superficial, tender and painful on objective 
demonstration warrant a 10 percent disability rating.  
38 C.F.R. § 4.118 (Diagnostic Code 7804) (2002).  Under 
Diagnostic Code 7805, other scars are to be rated on the 
limitation of the part affected.  38 C.F.R. § 4.118 
(Diagnostic Code 7805) (2002).

Under rating criteria in effect from August 30, 2002, 
Diagnostic Code 7800 provides a 10 percent rating for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement; a 30 percent rating is 
provided for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement; a 50 percent rating is 
provided for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement; and an 80 percent rating 
is provided for disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  67 Fed. Reg. 49,590 
(2002) (to be codified at 38 C.F.R. § 4.118 (Diagnostic 
Code 7800)).

The 8 characteristics of disfigurement, for purposes of 
evaluation under the revised criteria of 38 C.F.R. § 
4.118, are the following:  a scar that is 5 or more inches 
(13 or more centimeters) in length; a scar that is at 
least one-quarter inch (0.6 centimeters) wide at widest 
part; the surface contour of a scar that is elevated or 
depressed on palpation; a scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. centimeters); abnormal texture 
of the skin (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
centimeters).  Unretouched color photographs are to be 
taken into consideration when evaluating under these 
criteria.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7800)).   

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent 
evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of skin over the scar.  A 
superficial scar is not one associated with underlying 
soft tissue damage.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118 (Diagnostic Code 7803)).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.   The revised criteria of 
Diagnostic Code 7805 are essentially the same as the 
former criteria for Diagnostic Code 7805 as other scars 
are to be rated on the limitation of the affected part.  
67 Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118 (Diagnostic Code 7805)).

In the veteran's case, a separate rating for the veteran's 
scarring is not warranted under either the old or the new 
rating criteria.  First, a separate rating is not 
warranted under the old criteria.  The veteran's scarring 
was defined as fine, well-healed, and not disfiguring.  As 
the veteran does not have a moderately disfiguring scar, 
or one that is poorly nourished with repeated ulceration, 
a separate rating under Diagnostic Codes 7800 and 7803 is 
not warranted.  Likewise, a separate rating under 7804 is 
not warranted as the medical evidence of record does not 
indicate that the veteran's scar is tender and painful 
upon objective demonstration.  Furthermore, there is no 
medical evidence of record that the veteran's 
thyroidectomy scar has produced functional impairment of 
his neck.  As such, a separate rating under the former 
criteria for Diagnostic Code 7805 is not warranted.  
38 C.F.R. § 4.118 (Diagnostic Codes 7800, 7803, 7804, 
7805) (2002).  

Additionally, a separate rating for scarring due to a 
thyroidectomy is not warranted under the new criteria.  
The veteran does not experience one characteristic of 
disfigurement, as the medical evidence of record indicates 
that his scar is less than five inches long, is not one-
quarter inch wide at the widest part, does not have 
elevated or depressed surface contour on palpation, is not 
adherent to underlying tissue, is not hypo- or hyper-
pigmented in an area exceeding six square inches, does not 
have an abnormal texture in an area exceeding six square 
inches, is not missing underlying soft tissue in an area 
exceeding six square inches, and is not indurated and 
inflexible in an area exceeding six square inches.  As 
such, a separate rating under the revised criteria of 
Diagnostic Code 7800 is not warranted for the veteran's 
thyroidectomy scar.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118 (Diagnostic Code 7800)).

In addition, the veteran is not entitled to a separate 
rating for his thyroidectomy scar under revised Diagnostic 
Codes 7803 and 7804 as there is no indication that the 
scar is unstable or painful on examination.  Furthermore, 
there is no medical evidence of record that the veteran's 
thyroidectomy scar has produced functional impairment of 
his neck.  As such, a separate rating under the new 
criteria for Diagnostic Code 7805 is not warranted.  67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7803, 7804, 7805)).

As such, the Board finds that the veteran's thyroid 
condition warrants a 30 percent rating under Diagnostic 
Code 7903, but no more.  38 C.F.R. § 4.118 (Diagnostic 
Code 7903) (2002).

Extraschedular Considerations

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2002).  The current evidence of 
record does not demonstrate that the veteran's 
disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that the symptoms he 
experiences have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The Board 
notes that, in this regard, the veteran has submitted 
documentation of his absences from his employer.  However, 
the documentation does not indicate which of his 
disabilities was the cause of his absenteeism.  In fact, 
the documentation also indicates that several of his 
absences were due to caring for his dependents.  
Additionally, the Board notes that the veteran reported at 
a May 2002 VA examination that the veteran had had 
prostrating headaches that caused him to leave work once 
per week.  The Board points out that the evaluation of the 
veteran's service-connected headaches is not on appeal, 
and the evidence of record does not indicate that the 
veteran's absenteeism was caused solely by his right ring 
finger disability or his thyroid condition.  The schedule 
is intended to compensate for average impairments in 
earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1.  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Veterans Claims Assistance Act of 2000 

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
recently enacted.  A discussion of the pertinent VCAA and 
regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2002) (codified at 
38 C.F.R. § 3.159(b) (2002)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the 
rating actions of December 1999 and June 2002, the 
statement of the case issued in March 2000, the 
supplemental statement of the case issued in June 2002, 
and a July 2001 letter that informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claims, the type of evidence needed to prove his claims, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by 
VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  These 
documents also show that VA has provided the veteran with 
a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In this regard, the Board notes that the veteran received 
specific notice of the changes in the laws that would 
affect his claims in November 2002.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  In 
this case, however, there is no outstanding pertinent 
evidence to be obtained, either by VA or the veteran.  The 
veteran has not identified any outstanding treatment 
records.  In fact, in November 2002, the veteran indicated 
that he had no further evidence or argument to present.  
Additionally, the Board notes that the veteran was 
afforded several VA examinations to determine the severity 
of his right ring finger and thyroid disabilities.  
Consequently, given the standard of the new regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, 
other than that already requested of him.  After a review 
of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).




								(Continued on next 
page)

ORDER

A compensable rating for a status-post fracture, distal 
third proximal phalanx, right fourth finger (ring finger), 
is denied.

A 30 percent rating for a thyroid condition is granted, 
subject to the laws and regulations governing awards of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

